Title: From George Washington to Timothy Pickering, 25 October 1796
From: Washington, George
To: Pickering, Timothy


                        
                            Dear Sir 
                            Mount Vernon 25th Oct. 1796
                        
                        The enclosed letter came under cover to me from the Sister of General Pinckney.
                        Not knowing whether he had Sailed or not, she took this method of forwarding of
                            it to him—and I request you to do this by the first good conveyance. I am Yours affectly
                        
                            Go: Washington
                        
                        
                            P.S. I shall commence my journey for Philadelphia this afternoon—but
                                business with detain me one day at least in the Federal City.
                        
                        
                    